DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of Species II: FIGS. 27-49 in the reply filed on 11/1/2021 is acknowledged. Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/18/2020, 10/6/2021, and 11/10/2021 were filed. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 (and any dependents thereof) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the vest/harness portion" instead of –the vest/harness--. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hachey et al. (US 4627119 A), herein referred to as Hachey, in view of Lim et al. (US 20190000702 A1), herein referred to as Lim.
With regards to claims 1, 9 and 17: (claim 1) Hachey discloses a method of transferring a patient from a table/gurney using a vest portion, a harness portion, and a surgical frame, the method comprising: positioning the patient on the vest portion positioned on the table/gurney (see FIG. 1; a patient is placed on fabric 76 on bed 26); positioning the table/gurney in a patient receiving area defined at least in part by the surgical frame (see FIG. 1; the bed 26 is disposed beneath a comprising upright posts 24 and horizontal rails 12a and 12b where a patient in the bed is in a receiving area); attaching at least a portion of the vest portion to the patient (patient is attached to cradle 14 where there is contact with the fabric 76); attaching a first portion of the harness portion to a first lateral side of the vest portion, and attaching a second portion of the harness portion to a second lateral side of the vest portion (fabric portion 76 attaches to stabilizing bars 30a and 30b along lateral sides). Hachey does not explicitly teach at least one of raising, lowering, pivoting, tilting, or rotating a main beam of the surgical frame to position the main beam above the patient positioned on the table/gurney. Lim, however, discloses a surgical frame and method for use thereof facilitating patient transfer comprising a frame surgical frame 400 having a main beam 402 that can be raised and rotated for the purpose of facilitating 
(Claim 9) Hachey discloses a method of transferring a patient from a table/gurney using a vest/harness and a surgical frame, the method comprising: positioning the patient on the vest/harness positioned on the table/gurney (see FIG. 1; a patient is placed on fabric 76 on bed 26); positioning the table/gurney in a patient receiving area defined at least in part by the surgical frame (see FIG. 1; the bed 26 is disposed beneath a comprising upright posts 24 and horizontal rails 12a and 12b where a patient in the bed is in a receiving area). Hachey does not explicitly teach at least one of raising, lowering, pivoting, tilting, or rotating a main beam of the surgical frame to position the main beam above the patient positioned on the table/gurney. Lim, however, discloses a surgical frame and method for use thereof facilitating patient transfer comprising a frame surgical frame 400 having a main beam 402 that can be raised and rotated for the purpose of facilitating desired patient positions. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Hachey with the main beam cable of rotating, raising, and lowering, as taught by Lim in order to facilitate desirably positioning a patient. Hachey, modified by Lim teaches attaching at least a first flexible connector to the vest/harness, and attaching at least a second flexible connector to the vest/harness (Hachey, support members 16a-b connect to stabilizing bars 30a-b); retracting a length of the at least a first flexible connector using at least a first lifting device attached relative to the main beam, and retracting a length of the at least a second flexible connector using at least a second lifting device attached relative to the main beam (Hachey, motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lifting the 
(Claim 17) Hachey discloses a method of transferring a patient from a table/gurney using a vest/harness and a surgical frame, the method comprising: the following where Hachey teaches a main beam of a surgical frame to position the main beam above the patient positioned on the vest/harness positioned on the table/gurney (rods 12a-b are integrally connected to a frame as seen in FIG. 1 and are used to raise cradle 14 which is provided for accommodating a patient further laying on a bed) but does not explicitly disclose at least one of raising, lowering, pivoting,  main beam and a length of the at least a second flexible connector using a second lifting device attached relative to the main beam (Hachey, patient within cradle 14 is raised when length of support members 16a-b and 18a-b attached to the cradle via stabilizer bars 30a-b are retracted); contacting portions of the patient with support componentry attached relative to the main beam, and attaching the portions of the patient to the support componentry (Lim teaches a plurality of supports that come in contact with a patient in the supine position, see FIG. 36, head support 440, arm supports 442A-B, torso-lift support 444, leg support 446); and rotating the main beam of the surgical frame to position the patient for surgery (Lim teaches main beam 402 is rotatable for placing a patient in the prone position); wherein the at least a first lifting device and the at least a second lifting device are attached relative to the main beam, portions of the at least a first flexible connector are spaced from the main beam by an end of at least a first arm portion, and portions of the at least a second flexible connector are spaced from the main beam by an end of at least a second 

With regards to claims 2, 10, and 18, (claim 2) Hachey (in view of Lim) teaches removing the table/gurney from the patient receiving area (Hachey teaches upright posts can be disposed on wheels, see Col. 3, lines 42-46); detaching the first portion and the second portion of the harness portion from the vest portion (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the stabilizing bars 30a-b are removable from the fabric 76 to achieve different postures such as sitting and supine); detaching the at least a portion of the vest portion from the patient; and performing surgery on the patient. Hachey teaches portions of the fabric 76 making contact with the patient are attached, therefore removing fabric from patient teaches the limitations of the claim. 
(Claim 10) Hachey (in view of Lim) teaches removing the table/gurney from the patient receiving area (Hachey teaches upright posts can be disposed on wheels, see Col. 3, lines 42-46); detaching the first flexible connector and the second flexible connector from the vest/harness portion (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the support members 16a-b and 18a-b are removable from stabilizing bars 30a-b to when a patient is lowered from the upper frame to be placed in a bed or wheelchair); detaching the at least a portion of the vest/harness from the patient; and performing surgery on the patient. Hachey teaches portions of the fabric 76 making contact with the patient are attached, therefore removing fabric from patient teaches the limitations of the claim. 
(Claim 18) Hachey (in view of Lim) teaches detaching the first flexible connector and the second flexible connector from the vest/harness portion (Hachey teaches a disabled person can be lifted off a bed and onto a wheelchair, therefore the support members 16a-b and 18a-b are removable from stabilizing bars 30a-b to when a patient is lowered from the upper frame to be placed in a bed or wheelchair); detaching the at least a portion of the vest/harness from the patient; and performing surgery on the patient. Hachey teaches portions of the fabric 76 making contact with the patient are attached, therefore removing fabric from patient teaches the limitations of the claim. 

With regards to claims 3, 11, and 19, (claim 3) Hachey (in view of Lim) teaches reattaching the at least a portion of the vest portion to the patient (Hachey teaches the fabric portion 76 can be placed behind a patient when the patient is to be moved); reattaching the first portion and the second portion of the harness portion to the vest portion (Hachey teaches stabilizer bars are put in place on lateral sides of fabric 76 for supporting the patient’s posture within); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice versa); positioning the table/gurney in the patient receiving area (Lim teaches patient can be rotated by surgical frame 400 and can be repositioned on a surgical table/gurney as desired, para. [0099]); extending the length of the at least a first flexible connector using the at least a first lifting device, and extending the length of the at least a second flexible connector using the at least a second lifting device (Hachey teaches motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lowering the patient toward the table/gurney via extension of the lengths of the at least a first flexible connector and the at least a second flexible connector; and repositioning the patient on the table/gurney (Hachey teaches a patient can be 
 (Claim 11) Hachey (in view of Lim) teaches reattaching the at least a portion of the vest/harness to the patient (Hachey teaches the fabric portion 76 of the cradle 14 can be placed behind a patient when the patient is to be moved); reattaching the first flexible connector and the second flexible connector to the vest/harness portion (Hachey teaches support members 16a-b and 18a-b attach to cradle 14 when there is a desire to move the patient); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice versa); positioning the table/gurney in the patient receiving area (Lim teaches patient can be rotated by surgical frame 400 and can be repositioned on a surgical table/gurney as desired, para. [0099]); extending the length of the at least a first flexible connector using the at least a first lifting device, and extending the length of the at least a second flexible connector using the at least a second lifting device (Hachey teaches motors 52 and 42 adjust lengths of support members 16a-b and 18a-b); lowering the patient toward the table/gurney via extension of the lengths of the at least a first flexible connector and the at least a second flexible connector; and repositioning the patient on the table/gurney (Hachey teaches a patient can be repositioned on a bed from a wheelchair by raising or lowering cradle via support members 16a-b and 18a-b, see Col. 3, lines 35-56).
(Claim 19) Hachey (in view of Lim) teaches reattaching the at least a portion of the vest/harness to the patient (Hachey teaches the fabric portion 76 of the cradle 14 can be placed behind a patient when the patient is to be moved); reattaching the first flexible connector and the second flexible connector to the vest/harness portion (Hachey teaches support members 16a-b and 18a-b attach to cradle 14 when there is a desire to move the patient); rotating the patient into the supine position (Lim is relied upon to teach rotating a patient from supine to prone and vice 

Regarding claims 4 and 12, Hachey (in view of Lim) teaches the support componentry includes at least one of a chest support, an upper leg support, and a lower leg support (Lim teaches head support 440, arm supports 442A-B, torso-lift support 444, leg support 446), and further comprising manipulating at least one of the chest support, the upper leg support, and the lower leg support to facilitate articulation of the patient (Lim teaches leg support 446 comprises upper leg support portion 450 and lower leg support portion 452 movable apart and with respect to one another).

Regarding claims 5, 13, and 20, Hachey (in view of Lim) teaches patient is positioned on the table/gurney in a supine position, the patient is lifted in the supine position toward the main beam (Hachey teaches patient can be raised from a bed via cradle 14 from a sitting position or via alternate cradle structure as seen in FIG. 7 in a supine position), and the patient can be rotated between the supine position and a prone position using the surgical frame (Lim teaches that once a patient is raised, said patient can be rotated from supine position to prone position and vice versa, see para. [0099]).

Regarding claims 6 and 14, Hachey (in view of Lim) teaches the main beam is interconnected with a support structure, and the raising of the main beam includes increasing the height of the support structure, and the lowering of the patient includes decreasing the height of the support structure (Lim teaches main beam 402 is supported by support structure 404 where the main beam 402, while holding a patient, can be raised or lowered via first and second support portions 408A-B that increase or decrease in height to achieve said function).

Regarding claims 7 and 15, Hachey (in view of Lim) teaches the main beam is interconnected with a first support structure and a second support structure, and the tilting of the main beam includes increasing the height of one of the first and second support structures, and decreasing the height of the other of the first and second support structures (Lim teaches tilting of a patient on the main beam 402 is achieved by upward and downward movement of the first and second support portions 408A-B, see [0104]).

Regarding claims 8 and 16, Hachey (in view of Lim) teaches wherein the main beam is interconnected with a rotator, and the rotating of the main beam includes rotating the main beam using the rotator in at least one of a clockwise direction and a counter-clockwise direction (Lim teaches main beam 402 is connected to shaft 438A and 438B which are pivotably attached to the motor of motor housing 432).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that the prior art cited on PTO-892 but not relied upon for this rejection discloses surgical frames relevant in scope and structure to the claimed invention. The references relied upon for the rejections presented include Hachey and Lim.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M. Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ALEXIS FELIX LOPEZ/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
12/28/2021